COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §                 No. 08-15-00341-CR
IN RE: JIMMY LEE SWEED,
                                                 §              ORIGINAL PROCEEDING
                  Relator.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                    MANDAMUS

                                 MEMORANDUM OPINION

       Relator, Jimmy Lee Sweed, has filed a petition for writ of mandamus against the

Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso County, Texas, alleging

that Respondent has not ruled on a post-conviction motion filed in cause number 69262. We

deny mandamus relief.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. Mandamus may issue to compel a

trial court to rule on a motion which has been pending before the court for a reasonable period of

time. See In re Shredder Co., 225 S.W.3d 676, 679 (Tex.App.--El Paso 2006, orig. proceeding);

In re Hearn, 137 S.W.3d 681, 685 (Tex.App.--San Antonio 2004, orig. proceeding); In re

Chavez, 62 S.W.3d 225, 228 (Tex.App.--Amarillo 2001, orig. proceeding). To obtain mandamus

relief for such refusal, a relator must establish: (1) the motion was properly filed and has been
pending for a reasonable time; (2) the relator requested a ruling on the motion; and (3) the trial

court refused to rule. See Shredder Co., 225 S.W.3d at 679; Hearn, 137 S.W.3d at 685; Chavez,

62 S.W.3d at 228.     Relator has failed to establish that he is entitled to mandamus relief.

Accordingly, we deny the petition for writ of mandamus.



                                             STEVEN L. HUGHES, Justice
December 11, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              -2-